    Case 5:21-cv-00014-LGW-BWC Document 29 Filed 07/26/21 Page 1 of 17




              In the United States District Court
              for the Southern District of Georgia
                       Waycross Division

    ERIC BIVENS,

         Plaintiff,
                                                   No. 5:21-CV-14
         v.

    COFFEE COUNTY, DOYLE WOOTEN,
    OSCAR WILSON, and JASON CAULEY,

         Defendants.

                                    ORDER

        Before the Court is the motion to dismiss filed by Defendants

Coffee County and Doyle Wooten.           Dkt. No. 12.      For the reasons

stated below, Defendants’ motion to dismiss is GRANTED.

                                 BACKGROUND 1

        This case arises from the arrest and jailing of Plaintiff

Eric Bivens (“Plaintiff”) by the Coffee County Sheriff’s Office.

See Dkt. No. 1.          On June 26, 2020, Coffee County Sheriff’s

deputies, including Defendant Oscar Wilson (“Sergeant Wilson”),

came to Plaintiff’s home to arrest Plaintiff on a warrant for an

unspecified “minor criminal charge.”            Id. ¶¶ 7, 8, 24.    Plaintiff



1 For the purposes of ruling on Defendants’ Motion to Dismiss, the Court takes
Plaintiff’s version of the facts as true. Am. United Life Ins. Co. v. Martinez,
480 F.3d 1043, 1057 (11th Cir. 2007) (“[W]hen ruling on a motion to dismiss, a
court must view the complaint in the light most favorable to the plaintiff and
accept all of the plaintiff's well-pleaded facts as true.”).
    Case 5:21-cv-00014-LGW-BWC Document 29 Filed 07/26/21 Page 2 of 17



was peaceable and complied with the deputies as he was taken into

custody. 2     Id. ¶¶ 9, 10, 24.            Upon Plaintiff’s arrival at the

Coffee County Jail, Defendant Jason 3 Cauley (“Deputy Cauley”)

booked Plaintiff into the jail.             Id. ¶¶ 2, 25.    Plaintiff alleges

that     Sergeant    Wilson     and   Deputy       Cauley   treated    Plaintiff

“extremely abrasively” by verbally berating Plaintiff during the

booking      process.     Id.   ¶¶    26,    27.      Sergeant     Wilson    became

“physically      aggressive”    while   searching       Plaintiff     by    kicking

Plaintiff’s legs wider apart and not giving Plaintiff adequate

time to comply with commands.           Id. ¶¶ 28, 29.           A non-defendant

jail employee named Alexis 4 Scott-Brown “joined in [Plaintiff]’s

mistreatment” by encouraging Sergeant Wilson and Deputy Cauley to

place Plaintiff alone in a segregated cell, and Sergeant Wilson

and Deputy Cauley eventually did so.               Id. ¶¶ 30–32.

        After about four hours in the segregated cell, Plaintiff

“began to feel weak” and told the deputies he needed some food.

Id. ¶¶ 33, 34.      Sergeant Wilson “threatened” Plaintiff in response



2 Plaintiff also alleges that he “expressed reservations” about being exposed
to Covid-19 at the jail and includes thirteen paragraphs explaining why these
fears were “well-founded.” See Dkt. No. 1 ¶¶ 9–23. This seems to be relevant
only as it relates to Plaintiff’s allegation that the subsequent use of pepper
spray on him and failure to provide medical care afterwards was “alarming given
the ongoing COVID-19 pandemic.” Id. ¶¶ 46, 47.

3 Plaintiff refers to Deputy Cauley as “Deputy Oscar Cauley” at one point, dkt.
no. 1 ¶ 25, but this seems to be a typo; Deputy Cauley’s first name is Jason in
the case heading and on the first page of the complaint. See id. at 1.

4 Plaintiff also refers to this person as “Amanda Scott-Brown” later in the
complaint; it is unclear whether this person’s name is Alexis or Amanda. Id.
¶¶ 31, 48, 52.


                                        2
 Case 5:21-cv-00014-LGW-BWC Document 29 Filed 07/26/21 Page 3 of 17



to these complaints.       Id. ¶ 35.         Sergeant Wilson then approached

Plaintiff’s cell, opened the metal flap of Plaintiff’s cell door,

and began to pepper spray Plaintiff.            Id. ¶¶ 36–37.     While Sergeant

Wilson continued to pepper spray Plaintiff through the metal flap,

Plaintiff huddled in the corner of his cell.               Id. ¶ 38.   Plaintiff

claims Sergeant Wilson knew Plaintiff had asthma.                      Id. ¶ 45.

Deputy Cauley witnessed the pepper spraying but took no action to

intervene.    Id. ¶ 40.       Neither Sergeant Wilson nor Deputy Cauley

offered Plaintiff medical assistance or an opportunity to shower,

rinse his eyes, or change his clothing afterwards.                Id. ¶¶ 41–42.

Plaintiff was left in his contaminated cell until he was released

the following day.      Id. ¶ 43.      As a result of the pepper spraying,

Plaintiff claims to have suffered “extreme pain, vision problems,

vomiting, nightmares, and headaches.”             Id. ¶ 44.

      Plaintiff    thereafter        filed    complaints     against    Sergeant

Wilson,   Deputy    Cauley,    and    Scott-Brown     at    the   Coffee   County

Sheriff’s Office, 5 after which the Georgia Bureau of Investigation

(the “GBI”) opened an investigation into Sergeant Wilson’s use of

force against Plaintiff.             Id. ¶¶ 48–54.         The GBI ultimately

concluded Sergeant Wilson’s use of force was not justified, which

resulted in Sergeant Wilson’s being terminated by the Sheriff’s



5 Plaintiff claims the Coffee County jail employees interfered with Plaintiff’s

filing these complaints and, in particular, non-defendant Mark Smith “mishandled
and/or destroyed the original complaints without filing them” such that
Plaintiff had to re-file his complaints. Id. ¶¶ 49–52.


                                        3
 Case 5:21-cv-00014-LGW-BWC Document 29 Filed 07/26/21 Page 4 of 17



Office and criminally charged for this use of force.                     Id. ¶¶ 55–

57.   Deputy Cauley was not criminally charged, nor was he punished

or terminated by the Sheriff’s Office.                 Id. ¶¶ 58–59.      Plaintiff

does not allege whether any action was taken against Scott-Brown.

      Plaintiff claims the Coffee County Sheriff’s Office “has a

long history of abusing its power against those that it exists to

protect” and enumerates one incident as an example.                      Id. ¶¶ 60–

62.   This incident occurred on July 10, 2014, when a Coffee County

Sheriff’s deputy accidentally shot a ten-year-old child while

attempting    to    arrest   an    adult       suspect.      Id.   ¶¶   62,   68–69.

Plaintiff alleges the Sheriff’s Office defended this deputy and

never fired him.      Id. ¶ 70.     Plaintiff also claims there is a “long

and widespread history of sheriff’s deputies and private medical

contractors at the Coffee County Jail acting with deliberate

indifference to the medical needs of those in their care and

custody,” enumerating four prior incidents as examples. Id. ¶¶ 71–

95.

      On February 9, 2021, Plaintiff filed this action against four

Defendants: Coffee County; the Coffee County Sheriff, Doyle Wooten

(“Sheriff Wooten”); Sergeant Wilson; and Deputy Cauley.                   Id. at 1.

Plaintiff    asserts    five      claims       in   total:   excessive    force   in

violation of the Fourth and Fourteenth Amendments under 42 U.S.C.

§ 1983 against Sergeant Wilson and Deputy Cauley (“Count One”);

assault     and    battery   against       Sergeant     Wilson     (“Count    Two”);


                                           4
 Case 5:21-cv-00014-LGW-BWC Document 29 Filed 07/26/21 Page 5 of 17



deliberate indifference to serious medical needs in violation of

the   Fourteenth       Amendment    under    section    1983   against    Sergeant

Wilson and Deputy Cauley (“Count Three”); supervisory liability

for constitutional violations under section 1983 against Sheriff

Wooten (“Count Four”); and municipal liability for constitutional

violations under section 1983 against Coffee County and Sheriff

Wooten (“Count Five”).         Id. at 17–25.

      On March 19, 2021, Defendants Coffee County and Sheriff Wooten

filed the subject motion to dismiss Counts Four and Five.                     Dkt.

No. 12.      The same day, Defendants Coffee County and Sheriff Wooten

filed    a    motion    to   stay   pending    resolution      of   the   criminal

proceedings against Sergeant Wilson; Defendant Sergeant Wilson

filed a similar motion to stay shortly thereafter.                  Dkt. Nos. 14,

16.     The Magistrate Judge granted the motions to stay in part,

staying the case pending resolution of the motion to dismiss but

declining to rule on whether the case should be stayed pending

resolution of the criminal proceedings.                Dkt. No. 22 at 1–2.    The

Court held oral argument on the subject motion to dismiss on July

21, 2021.      Dkt. No. 28.     The motion has been fully briefed and is

now ripe for review.         Dkt. Nos. 18, 21.

                                   LEGAL STANDARD

      Federal Rule of Civil Procedure 8(a)(2) requires that a

pleading contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”                   While this pleading


                                         5
 Case 5:21-cv-00014-LGW-BWC Document 29 Filed 07/26/21 Page 6 of 17



standard does not require “detailed factual allegations,” “labels

and conclusions” or “a formulaic recitation of the elements of a

cause of action will not do.”                Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)).    In order to withstand a motion to dismiss under Federal

Rule   of   Civil     Procedure     12(b)(6),       “a    complaint   must    contain

sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’”                  Id. (quoting Twombly, 550

U.S. at 570).         A complaint is plausible on its face when “the

plaintiff pleads factual content that allows the court to draw the

reasonable       inference     that    the       defendant    is   liable    for   the

misconduct alleged.”          Id.

       While the factual allegations set forth in the complaint are

to be considered true at the motion to dismiss stage, the same

does not apply to legal conclusions set forth in the complaint.

Sinaltrainal v. Coca–Cola Co., 578 F.3d 1252, 1260 (11th Cir. 2009)

(citing Iqbal, 556 U.S. at 678).                   “Threadbare recitals of the

elements    of    a   cause   of    action,       supported   by   mere     conclusory

statements, do not suffice.”            Iqbal, 556 U.S. at 678.             The court

need not “accept as true a legal conclusion couched as a factual

allegation.”      Twombly, 550 U.S. at 555.

       Lastly, the Court notes that exhibits attached to pleadings

become part of a pleading.            Fed. R. Civ. P. 10(c).          Consequently,

a court may consider documents attached to a complaint as exhibits


                                             6
 Case 5:21-cv-00014-LGW-BWC Document 29 Filed 07/26/21 Page 7 of 17



in resolving a motion to dismiss without converting the motion to

one for summary judgment.      Taylor v. Appleton, 30 F.3d 1365, 1368

n.3 (11th Cir. 1994)

                                  DISCUSSION

     In their motion, Defendants Coffee County and Sheriff Wooten

(collectively, “Defendants”) argue the claims against them should

be dismissed for five reasons: first, Plaintiff’s complaint is a

shotgun pleading; second, Coffee County is not liable for the

Sheriff’s actions; third, Sheriff Wooten is entitled to Eleventh

Amendment   immunity   in   his     official   capacity;   fourth,   Sheriff

Wooten has no liability in his individual capacity; and fifth,

Sheriff Wooten is entitled to qualified immunity.           Dkt. No. 12 at

5–15.

I.   Shotgun Pleading

     Defendants   first     argue    that   Plaintiff’s    complaint   is   a

“shotgun pleading” which should be either dismissed or recast.

Dkt. No. 12 at 7.      Federal Rule of Civil Procedure 8(a) requires

a complaint to contain “a short and plain statement of the claim

showing that the pleader is entitled to relief,” and Rule 10(b)

requires a party to “state its claims or defenses in numbered

paragraphs, each limited as far as practicable to a single set of

circumstances.”    Complaints that violate either or both of these

rules are often referred to as “shotgun pleadings,” for which

courts in the Eleventh Circuit have “little tolerance.”              Weiland


                                       7
 Case 5:21-cv-00014-LGW-BWC Document 29 Filed 07/26/21 Page 8 of 17



v. Palm Beach Cnty. Sheriff’s Off., 792 F.3d 1313, 1320 (11th Cir.

2015); Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1295 (11th

Cir. 2018).

     The Eleventh Circuit has identified four general categories

of shotgun pleadings: first “is a complaint containing multiple

counts where each count adopts the allegations of all preceding

counts, causing each successive count to carry all that came before

and the last count to be a combination of the entire complaint”;

second is a complaint that is “replete with conclusory, vague, and

immaterial facts not obviously connected to any particular cause

of action”; third is one that does “not separat[e] into a different

count each cause of action or claim for relief”; and fourth is a

complaint     that   “assert[s]   multiple       claims     against   multiple

defendants    without   specifying       which   of   the     defendants   are

responsible for which acts or omissions, or which of the defendants

the claim is brought against.”       Weiland, 792 F.3d at 1321–22.

     Defendants argue Plaintiff’s complaint is guilty of the first

two types of shotgun pleading prohibitions because each count of

the complaint incorporates all 103 factual allegations and the

complaint is replete with conclusory, vague, and immaterial facts.

Dkt. No. 12 at 5–7.

     As to the first type of shotgun pleading, the Eleventh Circuit

has rejected the same argument Defendants now make by explaining

that where “[t]he allegations of each count are not rolled into


                                     8
 Case 5:21-cv-00014-LGW-BWC Document 29 Filed 07/26/21 Page 9 of 17



every successive count on down the line,” the complaint does not

run afoul of this prohibition.          Weiland, 792 F.3d at 1324.         Here,

Plaintiff incorporates paragraphs 1 through 103 (all of which

include   factual      allegations     prior   to     Plaintiff’s     claims   for

relief) into each of his five counts, but he does not incorporate

the allegations of preceding counts into each successive count;

this places his complaint outside the first category of shotgun

pleadings.     See Dkt. No. 1 ¶¶ 104, 123, 133, 145, 161.

     As   to   the     second   type   of    shotgun   pleading,      Plaintiff’s

complaint is not “replete with conclusory, vague, and immaterial

facts not obviously connected to any particular cause of action”

such that it should be dismissed.               Weiland, 792 F.3d at 1322.

Defendants     fault    Plaintiff      for   citing    to   various    newspaper

articles without showing these articles “contain factual proof of

any past constitutional violations,” dkt. no. 12 at 7, but as

Plaintiff points out, these allegations “are obviously connected

to Plaintiff’s municipal and supervisory liability claims” as is

made clear by Plaintiff’s inclusion of these allegations in a

section titled “The Coffee County Sheriff’s Office’s Custom and

Policy of Violating Inmates’ Constitutional Rights.”                Dkt. No. 18

at 3–4 (citing Dkt. No. 1 at 9).

     “More importantly, this is not a situation where a failure to

more precisely parcel out and identify the facts relevant to each

claim materially increased the burden of understanding the factual


                                         9
 Case 5:21-cv-00014-LGW-BWC Document 29 Filed 07/26/21 Page 10 of 17



allegations underlying each count.”         Weiland, 792 F.3d at 1324.

Defendants clearly understand the claims against them and which

facts underpin those claims, as is demonstrated by the remaining

arguments in their motion to dismiss.         See Dkt. No. 12 at 7–18.

Plaintiff’s complaint is not a shotgun pleading and shall not be

dismissed on that basis.

II.   Defendant Coffee County

      Defendants next argue that Coffee County is entitled to

dismissal because the County is not responsible for the Sheriff’s

actions.   Dkt. No. 12 at 8.    In Georgia, “a county has no authority

and control over the sheriff’s law enforcement function” and thus

cannot be held liable for such conduct.          Grech v. Clayton Cnty.,

335 F.3d 1326, 1347 (11th Cir. 2003).         When a sheriff acts as an

arm of the state, as opposed to the county, then the sheriff is

entitled to Eleventh Amendment immunity, and the county is not

responsible for those actions.        See Manders v. Lee, 338 F.3d 1304,

1308 (11th Cir. 2003).

      Defendants    contend    that    because   Plaintiff’s    municipal

liability claim is based on the Sheriff’s duty to provide medical

care in jail, and the duty to provide medical care in jail is a

state—not a county—function, then Coffee County cannot be liable.

Dkt. No. 21 at 1–6.    Plaintiff, however, argues that Coffee County

can be found liable for Sheriff Wooten’s actions because a county




                                      10
Case 5:21-cv-00014-LGW-BWC Document 29 Filed 07/26/21 Page 11 of 17



sheriff acts as an arm of the county, not the state, when providing

medical care to inmates.    Dkt. No. 18 at 5–6.

     In the Eleventh Circuit, courts use four factors to determine

whether an entity is an “arm of the state” in carrying out a

particular function:

     (1) how state law defines the entity; (2) what degree of
     control the State maintains over the entity; (3) where
     the entity derives its funds; and (4) who is responsible
     for judgments against the entity.

Manders, 338 F.3d at 1309 (citing Miccosukee Tribe of Indians of

Fla. v. Fla. State Athletic Comm., 226 F.3d 1226, 1231–34 (11th

Cir. 2000)).   The Eleventh Circuit applied this test in Lake v.

Skelton, 840 F.3d 1334 (11th Cir. 2016), and held that a county

sheriff operating a county jail acts as an arm of the state when

providing food to inmates.     Id. at 1340–44.     Since then, Georgia

district courts (including this one) have found that the holding

in Lake necessitates a holding that a sheriff also acts as an arm

of the state in providing medical care to inmates.           See, e.g.,

Jenkins v. Corizon Health Inc., No. CV418-099, 2020 WL 5492543, at

*6 (S.D. Ga. Sept. 10, 2020) (Moore, J.); McRae v. Telfair Cnty.,

No. CV 318-077, 2020 WL 5608637, at *5–6 (S.D. Ga. Sept. 18, 2020)

(Bowen, J.); Mizelle v. Wellpath LLC, No. CV 119-198, 2020 WL

3972339, at *2 (S.D. Ga. July 14, 2020) (Hall, J.); see also, e.g.,

Ravan v. Jackson, No. 5:19-CV-161 (TES), 2021 WL 1239831, at *6

(M.D. Ga. Feb. 2, 2021), report and recommendation adopted sub




                                   11
Case 5:21-cv-00014-LGW-BWC Document 29 Filed 07/26/21 Page 12 of 17



nom. Ravan v. Talton, 2021 WL 1239830, at *6 (M.D. Ga. Feb. 25,

2021); Johnson v. Columbus Consol. Gov’t, No. 4:19-CV-119 (CDL),

2020 WL 3472919, at *2 (M.D. Ga. June 25, 2020); Fincher v. Monroe

Cnty. Bd. of Comm’rs, No. 5:18-CV-00424-TES, 2020 WL 1518625, at

*13–14     (M.D.    Ga.     Mar.      30,    2020);     Nesbitt      v.     Long,      No.

519CV00067MTTCHW,         2019   WL    7842546,   at    *2   (M.D.        Ga.   Nov.    5,

2019), report and recommendation adopted, No. 5:19-CV-67 (MTT),

2020 WL 429490 (M.D. Ga. Jan. 28, 2020); Brooks v. Wilkinson Cnty.,

393 F. Supp. 3d 1147, 1160 (M.D. Ga. 2019), appeal dismissed, No.

19-12211-JJ, 2019 WL 9051194 (11th Cir. Dec. 18, 2019); Palmer v.

Correct Care Sols., LLC, 291 F. Supp. 3d 1357, 1362 (M.D. Ga.

2017).

     The    Court    is    similarly        persuaded   that    it    “can      find    no

distinction    for   Eleventh         Amendment   purposes      between         a   county

sheriff feeding county detainees in a county jail and a county

sheriff taking care of the medical needs of those same county

detainees in that same county jail.”               Palmer, 291 F. Supp. 3d at

1362.    The cases Plaintiff cites that came out differently predate

Lake and cannot be squared with its holding.                   See, e.g., Lewis v.

Whisenant, No. CV 515-77, 2016 WL 4223721 (S.D. Ga. Aug. 9, 2016)

(decided in August 2016, while Lake was decided in October 2016);

Green v. Glynn Cnty., No. CV201-52, 2006 WL 156873 (S.D. Ga. Jan.

19, 2006).    Binding Eleventh Circuit precedent requires a finding

that Sheriff Wooten acts as an arm of the state in providing


                                            12
Case 5:21-cv-00014-LGW-BWC Document 29 Filed 07/26/21 Page 13 of 17



medical care to county inmates.                See Palmer, 291 F. Supp. 3d at

1362; Lake, 840 F.3d at 1343.             Accordingly, Coffee County cannot

be held liable for those actions, and Defendants’ motion to dismiss

Plaintiff’s claim against Coffee County must be GRANTED.

III. Defendant Sheriff Wooten

       Defendants    argue      that    the    claims    against      Sheriff     Wooten

should be dismissed because he is entitled to sovereign immunity,

is not liable as a supervisor, and is entitled to qualified

immunity.

         A. Eleventh Amendment Immunity

       For the same reasons Coffee County is not liable for Sheriff

Wooten’s actions in providing medical care to inmates, Sheriff

Wooten is entitled to Eleventh Amendment immunity to Plaintiff’s

claims    against    him.        See    supra     section       II.      Accordingly,

Defendants’ motion to dismiss all claims against Sheriff Wooten in

his official capacity is GRANTED.

         B. Supervisory Liability

       What is left, then, is Count Four against Sheriff Wooten in

his    individual    capacity.          While     “[i]t    is    well        established

that § 1983 claims        may     not    be     brought     against          supervisory

officials     on   the   basis    of    vicarious       liability       or    respondeat

superior,” supervisors may be held “liable under § 1983 ‘either

when    the   supervisor     personally         participates       in    the    alleged

constitutional violation or when there is a causal connection


                                          13
Case 5:21-cv-00014-LGW-BWC Document 29 Filed 07/26/21 Page 14 of 17



between       actions       of   the    supervising       official    and   the    alleged

constitutional violation.’”                   Keating v. City of Miami, 598 F.3d

753, 762 (11th Cir. 2010) (quoting Gonzalez v. Reno, 325 F.3d 1228,

1234 (11th Cir. 2003)).                Such a necessary causal connection exists

when:

       (1) “a history of widespread abuse puts the responsible
       supervisor on notice of the need to correct the alleged
       deprivation and he fails to do so”; (2) “a supervisor's
       custom or policy results in deliberate indifference to
       constitutional rights”; (3) “facts support an inference
       that the supervisor directed the subordinates to act
       unlawfully”; or (4) facts support an inference that the
       supervisor “knew that the subordinates would act
       unlawfully and failed to stop them from doing so.”

Powell v. Sheriff, 511 F. App’x 957, 961 (11th Cir. 2013) (quoting

Cottone       v.     Jenne, 326        F.3d   1352,    1360–61     (11th    Cir.    2003),

abrogated in part on other grounds by Randall v. Scott, 610 F.3d

701     (11th      Cir.     2010))       (emphasis       removed).      “The      standard

for supervisory liability is ‘extremely rigorous.’”                         Id. (quoting

Cottone, 326 F.3d at 1360).

       Defendants contend Plaintiff has not alleged any such causal

connection         between       Sheriff      Wooten’s    actions    and    the    alleged

constitutional             violations.          Specifically,        Defendants         argue

Plaintiff has not alleged an official policy that resulted in

constitutional violations; that Plaintiff fails to sufficiently

allege    a     custom      or    “history      of    widespread     abuse”;      and    that

Plaintiff fails to plead an adequate claim for failure to train.

Dkt.    No.     12    at    11–15.       Plaintiff,       however,    argues      that    his


                                               14
    Case 5:21-cv-00014-LGW-BWC Document 29 Filed 07/26/21 Page 15 of 17



complaint “adequately pleads both formal, written policies and

informal customs that lead [sic] to constitutional violations,”

including a custom of excessive force and a custom of covering up

and excusing uses of excessive force.                  Dkt. No. 18 at 10–11.

Plaintiff also contends he adequately pleads facts showing a

history of widespread abuse that put Sheriff Wooten on notice of

the need to correct constitutional deprivations.                Id. at 11–12.

         As to Sheriff Wooten’s supervisory liability related to use

of excessive force, 6 Plaintiff’s complaint falls woefully short of

alleging such a custom, policy, practice, or procedure.                   Plaintiff

alleges many conclusions related to such customs or policies, see

dkt. no. 1 ¶¶ 147–59, but little-to-no factual support for these

conclusions.        The only allegation in the complaint that would

support a finding that the Coffee County Sheriff’s Office had a

custom      or   widespread    history      of    using    excessive      force    is

Plaintiff’s      recounting    of    a   single   incident    in   2014    where    a

Sheriff’s deputy accidentally shot a child.                See id. ¶¶ 60–70.        A

single incident—which is not even clearly an instance of excessive

force—that       occurred   six     years     prior   to   Plaintiff’s      alleged

injuries does not establish a custom or policy of excessive force,



6 The Court notes that the complaint does not contain a claim against Sheriff
Wooten in his individual capacity for insufficient medical care in the county
jail. Count Four alleges that Sheriff Wooten has supervisory liability in his
individual capacity related only to excessive force; Count Five alleges that
Coffee County and Sheriff Wooten are liable in their official capacities for
medical care at the county jail. See Dkt. No. 1 ¶¶ 145–68.


                                         15
    Case 5:21-cv-00014-LGW-BWC Document 29 Filed 07/26/21 Page 16 of 17



nor does it constitute a history of widespread abuse that would

put Sheriff Wooten on notice of the need to correct any alleged

constitutional violations.           See West v. Tillman, 496 F.3d 1321,

1329      (11th     Cir.    2007)   (“The      deprivations      that     constitute

widespread abuse sufficient to notify the supervising official

must be obvious, flagrant, rampant and of continued duration,

rather       than     isolated      occurrences.” (quoting              Hartley   v.

Parnell, 193 F.3d 1263, 1269 (11th Cir. 1999))); Hawk v. Klaetsch,

522 F. App’x 733, 735 (11th Cir. 2013) (“fail[ing] to see how three

incidents      over   the    span   of   nearly   five   years    can     constitute

frequent, widespread, or rampant abuse” which was necessary to

hold police chief liable); Temple v. McIntosh Cnty., No. 2:18-CV-

91, 2019 WL 287482, at *6 (S.D. Ga. Jan. 22, 2019) (“The Eleventh

Circuit has explained that a ‘custom is an unwritten practice that

is applied consistently enough to have the same effect as a policy

with the force of law’ and ‘[d]emonstrating a policy or custom

requires      show[ing]      a   persistent     and   wide-spread        practice.’”

(quoting Goebert v. Lee Cnty., 510 F. 3d 1312, 1332 (11th Cir.

2007))); Campbell v. Humphries, 353 F. App’x 334, 336 (11th Cir.

2009) (granting motion to dismiss supervisory liability claim

because “one incident . . . is not enough to meet the rigorous

standard for supervisory liability in this circuit”). 7


7 Plaintiff also argued at the hearing on Defendants’ motion that the County’s
alleged interference with Plaintiff’s ability to file a complaint regarding
this incident goes to supervisory liability.     This argument is unavailing;


                                          16
Case 5:21-cv-00014-LGW-BWC Document 29 Filed 07/26/21 Page 17 of 17



      Plaintiff’s complaint fails to allege facts sufficient to

meet the “extremely rigorous” standard for supervisory liability.

See Powell, 511 F. App’x at 961.           Accordingly, Defendants’ motion

to   dismiss   Plaintiff’s   claims    against    Sheriff   Wooten   in   his

individual capacity must be GRANTED.

        C. Qualified Immunity

      Because Plaintiff fails to state a claim for supervisory

liability against Sheriff Wooten, a qualified immunity analysis is

unnecessary.

                                CONCLUSION

      For the reasons stated above, Defendants’ motion to dismiss,

dkt. no. 12, is GRANTED.          All of Plaintiff’s claims against

Defendants Coffee County and Doyle Wooten are hereby DISMISSED

with prejudice.    The Clerk is DIRECTED to terminate Coffee County

and Doyle Wooten as defendants in this case.

      SO ORDERED, this 26th day of July, 2021.




                                                                ____ _
                                            HON. LISA GODBEY WOOD, JUDGE
                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF GEORGIA




anything the County did or failed to do after the alleged constitutional
violations cannot establish a “causal connection between actions of the
supervising official and the alleged constitutional violation.” Keating, 598
F.3d at 762.


                                      17
